Counsel for defendants in error seems to have the idea, or at least contends, that the original opinion in this case was based upon the *Page 554 
theory that a conveyance made by a minor could not be ratified and made valid after the minor arrived at majority. Such was not, and is not, the holding in that opinion; on the other hand, it was based largely upon the ground of the fraud practiced by the defendants upon the plaintiff in procuring the deed from her, while she was a minor, commencing when she was less than 14 years of age, and diligently and persistently pursuing her until the day she reached her majority. In evidence of this statement, we quote from our former opinion as follows:
"Certainly no one will contend that a conveyance of real estate by a minor is valid when not obtained through court proceedings, or that it conveys any title or interest in the premises. But, as before stated, counsel contend that the purported settlement and conveyance of the land, on April 20, 1910, being the census card day on which plaintiff reached her majority, for government land transactions, was a ratification and confirmation of all prior transactions. We cannot agree with counsel in that contention. It is not only established by the proof, but admitted by defendant in his answer, that the only consideration paid to plaintiff on that day was $500, the balance of the consideration of $1,672.39 having been paid to her, if at all, in consideration of the prior unlawful transactions, in defendant's attempt to obtain title from her by entangling her into unlawful if not fraudulent contracts and deeds, when she was a minor, as he well knew. * * *
"The deed of April 20, 1910, being a part and parcel of the original transactions, is so tainted with illegality that it is absolutely void as in fraud of the statute. The second contention, that Carlock was an innocent or bona fide
purchaser, cannot be sustained, for the reason, as above stated, that the original deed was absolutely void and conveyed no title to Fox. While not holding that Carlock could not be abona fide purchaser under a quitclaim *Page 555 
deed, the fact remains that he accepted such a deed from Fox, and afterward, for palpable reasons, obtained the deed from Carsey, on the 7th day of June, 1910, without present or further consideration. It appears that this child of the forest was ready and willing at all times, when requested, to sign leases, contracts, or deeds to this land. In a case recently decided by Brett, C. (Burton v. Compton, 50 Okla. 365,150 P. 1080), wherein a guardian of a minor sold real estate belonging to the minor to his wife, in violation of that section of the statute, and the well-known policy of the law, which provides that 'no executor or administrator must either directly or indirectly purchase any property of the estate he represents, nor must he be interested in any sale,' after holding that such sale was void, in passing upon the rights of the vendee of the wife, it was said: 'One who purchases from the vendee of a guardian's sale must take notice, at his peril, of the authority of the guardian to make the sale; and if sufficient facts appear, or are suggested by the record, in connection with other circumstances which are brought to his notice, to put a reasonably prudent man on inquiry, and he neglects to make such inquiry, he will be held to have actual knowledge of the channel through which his grantor claimed title, and that her grantor in the guardian's deed, under which she held, was in fact her husband.' The same rule is applicable here. It will be noticed that Mr. Justice Turner, in Carter v. Prairie Oil  Gas Co., supra, also held that, the deed to the vendor of the subsequent purchaser being void, the attempted conveyance of such vendor was also void, and carried no title to his vendee. Under these decisions, Carlock was not a bona fide purchaser of the land through the conveyance from Fox to him.
"The third contention of defendant, that he received a valid deed and title from plaintiff on the 7th day of June, 1910, after she reached her legal majority, cannot be sustained for the reason that he paid her no consideration whatever for the land. He cannot base his title *Page 556 
or right to the land upon the former considerations, claimed to have been paid to her, for the reason that they were, and are, all tainted with such illegality as amounts to a statutory fraud."
The apparent attempt of defendants to obtain title from this minor, beginning when she was a mere child, is so evident that we are forced to the conclusion that the entire transaction was so tainted with fraud that the conveyance should be canceled, the title quieted in plaintiff, and the application for rehearing denied.
By the Court: It is so ordered.